Citation Nr: 0105410	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a seizure 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for migraine 
headaches.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a heart condition 
and hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from March 1960 to 
July 1970.  

The Board of Veterans' Appeals (Board) has received this case 
on appeal from a September 1999 decision of the RO.  



FINDINGS OF FACT

1.  New evidence has been presented since the RO decision of 
January 1995 that bears directly and substantially on the 
claim of service connection for a seizure disorder, and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  

2.  New evidence has been presented since the RO decision of 
November 1993 that bears directly and substantially on the 
claim of service connection for migraine headaches, and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  

3.  New evidence has been presented since the RO decision of 
January 1995 that bears directly and substantially on the 
claim of service connection for a heart condition and 
hypertension, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for a seizure disorder.  38 U.S.C.A. §§ 5107, 
5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.104(a), 3.156(a) (2000).  

2.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for migraine headaches.  38 U.S.C.A. §§ 5107, 
5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.104(a), 3.156(a) (2000).  

3.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for a heart condition and hypertension.  38 
U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1993, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of service connection for migraine headaches.  The veteran 
was notified of this decision but did not appeal.  As such, 
the November 1993 RO decision is final with regard to this 
claim, and it will not thereafter be reopened or allowed, 
except as otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2000).  

In January 1995, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claims of service connection for a seizure disorder and a 
heart condition and hypertension.  The veteran was notified 
of this decision but did not appeal.  As such, the January 
1995 RO decision is final with regard to these claims, and 
they will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter the "Court") summarized 
the analysis in determining whether evidence is new and 
material in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must 
first determine whether the newly presented evidence is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Furthermore, for the purpose of determining whether a case 
should be reopened, the credibility of any factual statements 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The evidence received in connection with the veteran's 
attempt to reopen his claims of service connection includes 
statements from him indicating that his seizures and migraine 
headaches have been going on since his inservice injury in 
the Republic of Vietnam.  Also noted among the new evidence 
are a statement by the veteran's representative that his 
heart condition and hypertension were due to or aggravated by 
PTSD and findings on a July 1999 PTSD examination that the 
veteran's PTSD symptomatology included panic episodes and 
palpitations.  

Additionally, the new evidence includes VA and private 
medical records showing treatment for the veteran's seizure 
disorder, migraine headaches, heart condition and 
hypertension.  Included among these records are medical 
reports of a February 1998 EKG and a May 1998 stress Thallium 
test.  Also pertinent to the issues before the Board are 
outpatient treatment records showing findings of post-
traumatic seizure disorder of the tonic-clonic type (May 
1999), chronic migraine headaches since the inservice injury 
(May 1999), and a history significant for seizures secondary 
to head injury in Vietnam (April 1999).  

Finally, the Board also finds noteworthy the veteran's 
December 1999 statement reporting that a physician at the VA 
Mental Health Clinic recently indicated that the veteran's 
seizure disorder was due to brain damage caused by his severe 
head injury sustained in Vietnam.  

Upon review of the record, the Board finds that the 
additional evidence of record is new.  The credibility of the 
statements of the veteran with regard to his symptomatology 
must be presumed for purposes of determining whether a claim 
is reopened.  See Justus, Id.  

The Board also finds that the new evidence is relevant and 
probative as to the questions of service connection presented 
in this case and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claims.  
See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claims 
of service connection for a seizure disorder, migraine 
headaches, and a heart condition/hypertension are all 
reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a seizure disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for migraine headaches, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for a heart condition and 
hypertension, the appeal to this extent is allowed, subject 
to further action as discussed hereinbelow.  



REMAND

The veteran asserts that he currently suffers from a seizure 
disorder and migraine headaches due to his inservice head 
trauma and that he also has a heart condition and 
hypertension that are due to or aggravated by his service-
connected PTSD.  

On Remand, the RO should request that the veteran submit any 
additional evidence or argument that could support his claim.  

After all available records are obtained the veteran should 
be scheduled for a VA examinations to determine whether any 
of the claimed disorders are due to service or a service-
connected disability.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence or 
information, and further argument to 
support his claims of service connection 
for a seizure disorder, migraine 
headaches, heart condition and 
hypertension.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him since service for 
symptoms of these conditions.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  Specifically noted in 
this The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the nature and etiology of the 
claimed seizure disorder and migraine 
headaches.  All necessary special studies 
or tests should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in connection with the 
examination.  Based on his/her review of 
the case, the examiner should express an 
opinion, if possible, as to the medical 
probability that any currently 
demonstrated disorder is etiologically 
related to the veteran's inservice head 
trauma or any other aspect of the 
veteran's period of service.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the nature and etiology of the 
claimed heart condition/hypertension.  
All necessary special studies or tests 
should be accomplished.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in connection with the examination.  
Based on his/her review of the case, the 
examiner should express an opinion, if 
possible, as to the medical probability 
that any currently demonstrated heart 
condition or hypertensive disorder is due 
to or aggravated by the veteran's 
service-connected PTSD, or any other 
aspect of his period of service.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	
	Member, Board of Veterans' Appeals



 



